



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Shoolestani v. Ichikawa,









2018 BCCA 11




Date: 20180109

Docket: CA44815

Between:

Amir Behzad
Shoolestani

Appellant

(Plaintiff)

And

Glen Isao Ichikawa
a.k.a. Glen Ichikawa, Amnis Engineering Ltd.,
and Kawa Engineering Ltd.

Respondents

(Defendants)

And

Amir Yashar
Shoolestani, Ashraf Rezaei Pour, Esmail Shoolestani

Respondents

(Defendants
by Counterclaim)






Before:



The Honourable Mr. Justice Hunter

(In Chambers)




On appeal from:  An
order of the Supreme Court of British Columbia, dated September 7, 2017 (
Shoolestani
v. Ichikawa
, 2017 BCSC 1589,
Vancouver Docket No. S-151691).




Appellant Appearing In Person:



A.B. Shoolestani





Counsel for the Respondents Glen Isao Ichikawa a.k.a. Glen
  Ichikawa, Amnis Engineering Ltd., and Kawa Engineering Ltd.:



G. Holeksa





Respondent Appearing In Person:



A.Y. Shoolestani





Place and Date of Hearing:



Vancouver, British
  Columbia

December 22, 2017





Place and Date of Judgment:



Vancouver, British
  Columbia

January 9, 2018








Summary:

Mr. Shoolestani applies
for an order that no fees are payable for this appeal. Held: application
dismissed. Mr. Shoolestani meets the impecuniosity test but the appeal
lacks merit.

Reasons for Judgment of the Honourable
Mr. Justice Hunter:

[1]

The appellant, Amir Behzad Shoolestani, applies for an order pursuant to
R. 56 of the
Court of Appeal Rules
that no fees are payable for
this appeal.

[2]

Mr. Shoolestani has filed an appeal from an order of Justice
Sigurdson pronounced in chambers on September 7, 2017. The order does not
appear to have been entered.

Background

[3]

Mr. Shoolestani is 34 years old. He received a degree in
engineering but is currently unemployed.

[4]

On March 2, 2015, Mr. Shoolestani, along with three of his family
members, commenced an action against Mr. Ichikawa, Amnis Engineering Ltd.,
Kawa Engineering Ltd. (collectively the Amnis defendants) and a number of
other corporate defendants. Three of the plaintiffs had been employed by Amnis
and claim they were wrongfully dismissed. The fourth, Ms. Pour, asserts
that she was employed by Amnis and has not been paid, but her status as an
alleged former employee of Amnis is disputed.

[5]

The notice of civil claim was amended in December 2015. It currently
runs to 41 pages and contains a number of factual and legal allegations. The relief
sought is 20 paragraphs in length. It includes claims for aggravated, exemplary
and punitive damages for unpaid earnings, future earnings, unpaid shares,
unpaid rent, student loan debts, breach of contract, infringement of
intellectual property rights and misrepresentation. Claims of defamation are
made although no specific relief is claimed. No distinction is drawn among the
four plaintiffs in the relief sought in the action.

[6]

On March 25, 2015, the Amnis defendants filed a brief response to civil
claim. They also filed a counterclaim directed against all four plaintiffs,
seeking damages for defamation that allegedly occurred in 2009 prior to the
dismissal from employment of two of the plaintiffs, and for malicious
prosecution in respect of the current action. Although the alleged defamatory
statements were made by Amir Yashar Shoolestani and Amir Behzad Shoolestani,
the Amnis defendants assert that they were made with the agreement and
concurrence of the other plaintiffs.

[7]

On March 20, 2017, one of the plaintiffs, Ashraf Rezaei Pour (who I will
refer to as Ms. Pour), brought an application seeking in part to strike
the counterclaim against her pursuant to
Supreme Court Civil Rules
, R.
9-5. This application was made in conjunction with a procedural application
brought by both Ms. Pour and Amir Behzad Shoolestani, but the application
to dismiss the counterclaim was brought only by Ms. Pour and was expressly
in relation to the counterclaim against her.

[8]

Justice Sigurdson heard the application over three days in March and June
2017. He summarized the arguments of Ms. Pour as follows:

(i)       that the Amnis defendants
were out of time when they filed their counterclaim;

(ii)      that the counterclaim was
unrelated to the action;

(iii)      that the pleadings in
the counterclaim did not relate to Ms. Pour, but only to Amir Yashar
Shoolestani and Amir Behzad Shoolestani;

(iv)     that the defamation claim
was not properly pleaded; and

(v)      that any claim for
malicious prosecution could only be made once the proceeding had come to an end.

[9]

He provided reasons for judgment on September 7, 2017. In his reasons,
he rejected Ms. Pours first four arguments but accepted the fifth.

[10]

With respect to the limitation argument, the judge acknowledged that the
alleged defamatory comments were made six years before the counterclaim was
filed. As such, they would have been statute-barred. However, s. 4(1) of
the
Limitation Act
, R.S.B.C. 1996, c. 266, extends the limitation
period for a counterclaim related to the subject matter of the original action.
The judge concluded that the counterclaim was sufficiently related to the
action and therefore was not barred by statute.

[11]

The judge rejected the argument that the pleadings were improperly
pleaded because the alleged defamatory statements were paraphrased instead of
reproduced word for word. He acknowledged the Amnis defendants ought to have
accurately quoted the alleged defamatory emails. However, he found this was not
fatal to their claims, and granted leave for the Amnis defendants to amend the
counterclaim.

[12]

Finally, the judge granted Ms. Pours request to strike the claim
for malicious prosecution on the basis that such a claim requires that the
proceedings in question are terminated when the claim is brought, and in this
case the proceedings had not been terminated.

Legal Principles

[13]

Under R. 56(1) of the
Court of Appeal Rules
, a justice who finds
that a person cannot pay the required fees without undue hardship may order
that no fees are payable.

[14]

Rule 56(2) provides that a justice may not make a no fee order if the
justice concludes that the position being argued lacks merit.

[15]

Thus there are two tests that must be met in order to obtain an order
that ordinary court fees are not required:  the applicant must show that he or
she cannot afford to pay the fees without undue hardship, and there must be a
reasonable basis for the appeal:
Shoolestani v. Ichikawa
, 2016 BCCA 452.

[16]

In this appeal, the first test is met. Mr. Shoolestani is on social
assistance and I am satisfied that he cannot afford to pay court fees without
undue hardship.

[17]

The real issue is the merits test. In this case there are two elements
to that test. The first is whether Mr. Shoolestani is a proper appellant
to bring this appeal. The second is whether the grounds of appeal have
sufficient merit to meet the merits requirement of Rule 56.

Mr. Shoolestanis Status as Appellant

[18]

In my view, the most troubling aspect of this application is Mr. Shoolestanis
status as appellant.

[19]

The order he seeks to appeal arises from an application filed by his
mother, Ms. Pour, who sought an order striking out the counterclaim
against
her
. The application was unsuccessful, except for one paragraph in the
counterclaim, but the lack of success has no impact on the legal interests of Mr. Shoolestani.
Had Ms. Pour been completely successful, the counterclaim would have been
struck as against her, but would have continued against Mr. Shoolestani. Ms. Pour
did not appeal, and has filed a document stating that she takes no position on
the appeal. I cannot see how Mr. Shoolestani has standing to bring this
appeal.

[20]

Mr. Shoolestani says he should be permitted to appeal the order
made on Ms. Pours application for two reasons.

[21]

First, he asserts that he has a similar application pending and if
Justice Sigurdsons decision is permitted to stand it will make it more
difficult for him to succeed in his application. Second, he says that if the
counterclaim is permitted to proceed, he will be drawn into a lengthy trial
that is unnecessary for what he says is his relatively straightforward claim.

[22]

The argument that Mr. Shoolestani has a simple claim to advance
that should not get caught up in a complex counterclaim is difficult to
reconcile with the prolix claim that has been advanced by all four plaintiffs.

[23]

The question of principle is whether a person who is party to the
litigation but whose legal interests are not affected by the order sought to be
appealed has status as appellant when the party who brought the application and
is actually affected by the result does not appeal.

[24]

Under the
Court of Appeal Act
, R.S.B.C. 1996, c. 77,
s. 1, appellant is defined simply as the party bringing an appeal.
This Court has held that to be able to appeal an order as an appellant, a
person must have been a party to the proceeding that produced the order:
Cambridge
Mortgage Investment Corporation v. Matich
, 2014 BCCA 377 at para. 24.

[25]

The standing of a defendant to appeal an order affecting another defendant
only was considered by this Court in
Bell v. Tinmouth
(1987), 18
B.C.L.R. (2d) 297 (C.A.). This Court quashed the appeal, with Carrothers, J.A.
holding that:

[19]       the disposition of
the action against its co-defendant, unless as a third party the defendant had
been given leave to defend or has in fact defended the claim against such a
co-defendant, or unless such defendant is subrogated to the position of the
plaintiff, means that the defendant may not by itself appeal.

[26]

In
Oliver v. Ellison
(1995), 57 B.C.A.C. 58, review dismissed
(1996), 70 B.C.A.C. 114, Chief Justice McEachern came to a similar conclusion:

[17]       I am not aware of any
case like this one where a co-plaintiff has sought to appeal against a decision
that, on the record, only benefits another plaintiff. On reflection, it seems
to me that, absent privity, subrogation, or some other exceptional
circumstances,  such an appeal should not be entertained. Without showing a
personal, legal interest, neither a stranger to the litigation, nor another
party, should be allowed to challenge another [partys] judicially settled
rights.

[27]

Here, the application that led to the order sought to be appealed was
brought by Ms. Pour, not Mr. Shoolestani. The application was to strike
the counterclaim
as against her
only. If she had been successful, the
counterclaim against Mr. Shoolestani would have continued. His strategic
interests may have been affected by the result of Ms. Pours application,
depending on the basis for the decision, but not his legal interests.

[28]

In these circumstances I consider it unlikely that a division of this
Court would conclude that Mr. Shoolestani is entitled to bring an appeal
in respect of the order.

[29]

This significant procedural hurdle leads me to the conclusion that the
appeal lacks merit within the meaning of Rule 56.

The Merits Test

[30]

To ensure that my decision is not contrary to the interests of justice,
I have reviewed the 17 grounds of appeal to determine whether any of the
grounds are meritorious. Most of the grounds raised do not involve questions of
law, and of those that do, I see no merit in them.

[31]

To illustrate this, I will address one ground that does raise a question
of law. Mr. Shoolestani says the judge misunderstood and misapplied the
Limitation
Act
and the relation back theory as it relates to the filing of a
counterclaim after the limitation period has expired. Under the relation back
theory, the counterclaim would be treated for limitations purposes as having
been commenced on the date that the main action was begun, which would still be
out of time. Mr. Shoolestani asserts that the relation back theory is
applicable and overrides s. 4(1) of the
Limitation Act
.

[32]

The relation back theory was addressed by this Court in
Lui v. West
Granville Manor Ltd.
(1987), 11 B.C.L.R. (2d) 273 at 295 (C.A.) in these
terms:

In the
Daco
case, Mr. Justice
Aikins, for the Court, adopted the "relation back" theory. The effect
of that theory is to treat the subordinate proceedings, for limitation
purposes, as

having been begun on the date that the main action was
begun. That theory does indeed reconcile s-s 4(1) with s. 9. But, in
the
Daco
case, the question of whether s-s 4(1) completely
eliminates all limitation periods was not fully argued. In this case, after
full argument, I have concluded that
the effect of s-s 4(1) is to
eliminate any limitation defence from the subordinate proceedings
. If the
defence is eliminated, the cause of action cannot be regarded as having been
extinguished, and the "relation back" theory is wholly irrelevant.
What need is there to have any deemed starting date for the subordinate
proceedings, for limitation purposes, if, no matter when the subordinate pro­ceedings
were to be treated as having been started, no limitation defence is to be
available?

[Emphasis added.]

[33]

The trial judge referred to
Lui
in his judgment and also cited
this passage from
ASM Capital Corp. v. Mercer International Inc.
, 1999
BCCA 353 at para. 17:

Section 4(1) of the
Limitation Act
permits a defendant to bring a counterclaim against a
plaintiff even if the cause of action alleged is statute-barred, provided that
the subject matter of the counterclaim is related to or connected with the
subject matter of the plaintiff's action.

[34]

In my view, this ground of appeal has no prospect for success.

[35]

A second somewhat related issue is raised concerning the timeliness of
the counterclaim not for limitations purposes but for purposes of compliance
with the
Supreme Court Civil Rules
.

[36]

Mr. Shoolestani argues that under
Supreme Court Civil Rules
,
Rules

3-3(3), 3-4(1) and 3-4(4)(a), a counterclaim must be filed and
served within the time set out for filing a response to notice of civil claim.
This was not done, and no extension of time was sought or granted. He argues
that Justice Sigurdson erred in failing to strike the counterclaim on that
basis.

[37]

The difficulty with this argument is that it is not clear that this issue
was properly before Justice Sigurdson when he made his decision on the Rule 9-5
application. The application that was filed on March 20, 2017 does not refer to
these rules but rather is based on Rules 9-5 and 9-6, which are determined on
completely different principles. Ms. Pour filed a lengthy submission on
March 27, 2017 in support of her application under Rules 9-5 and 9-6 but no
reference is made to the timing requirements in the
Supreme Court Civil
Rules
. She followed up with another submission on March 31, 2017
reinforcing the limitations arguments but not addressing the filing issue. She
then filed reply submissions on May 29, 2017, again not referring to the filing
issue. Only on June 6, 2017, the last day of a three-day hearing, did she file
a document that referred to the failure of the respondents to obtain an
extension of time for the filing of their counterclaim.

[38]

Had this issue been raised earlier, it would have been open to the
respondents to seek an extension of time to meet the requirements of the
Supreme
Court Civil Rules
. It appears to me that the issue of the timing of filing
and service of the counterclaim was not properly before Justice Sigurdson, and
it cannot have been an error for him to ignore it in the reasons he gave for
rejecting the application that
was
before him based on Rules 9-5 and
9-6.

[39]

The remaining grounds of appeal are primarily arguments disagreeing with
Justice Sigurdsons assessment of the evidence before him, an assessment due
considerable deference by this Court. In my view, the grounds of appeal do not
have sufficient merit to meet the requirement of Rule 56(2) of the
Court of
Appeal Rules
.

[40]

As a result, I conclude that Mr. Shoolestani meets the first test
of impecuniosity but does not meet the merits test. Accordingly, the
application is dismissed.

The Honourable Mr. Justice Hunter


